Exhibit 10.1.9


DESCRIPTION OF DIRECTORS’ COMPENSATION


The following tables show, effective as of December 31, 2019, the annual
retainer amounts and committee meeting fees payable, in quarterly installments,
to the members of the Board of Directors of Consolidated Edison, Inc. (the
“Company”) who were not employees of the Company or its subsidiaries:
 
 
 
 
Amount
Annual Retainer
$
115,000


Lead Director Retainer
$
35,000


Chair of Audit Committee Retainer
$
30,000


Member of Audit Committee Retainer (excluding the Audit Committee Chair)
$
15,000


Retainers for Chairs of the following committees: Corporate Governance and
Nominating Committee; Finance Committee; and Management Development and
Compensation Committee
$
15,000


Retainers for each of the Co-Chairs of the Environment, Operations and
Sustainability Committee
$
7,500


Acting Committee Chair Fee (where the regular Chair is absent)
$
200


Annual equity award (deferred stock units)
$
150,000



Non-employee Directors participate in the Company’s Long Term Incentive Plan
(the “LTIP”). Pursuant to the LTIP, each non-employee Director is allocated an
annual equity award of $150,000 of deferred stock units on the first business
day following the Annual Meeting. If a non-employee Director is first appointed
to the Board after an annual meeting, his or her first annual equity award is
pro rated.
Settlement of the annual equity awards of stock units are automatically deferred
until the Director’s termination of service from the Board of Directors. Each
non-employee Director may elect to receive some or all of his or her annual
equity awards of stock units on another date or to further defer any other prior
annual equity award of stock units, including any related dividend equivalents
earned on such prior annual equity awards of stock units, in accordance with the
terms of the LTIP and Section 409A of the Internal Revenue Code.
Each non-employee Director may also elect to defer all or a portion of his or
her retainers into additional deferred stock units, which are deferred until the
Director’s termination of service.
Dividend equivalents are payable on deferred stock units in the amount and at
the time that dividends are paid on Company Common Stock and are credited in the
form of additional deferred stock units which are fully vested as of the date
the dividends would have been paid to the Director or, at the Director’s option,
are paid in cash.




--------------------------------------------------------------------------------

Exhibit 10.1.9


All payments on account of deferred stock units are made in shares of Company
Common Stock. The LTIP provides that cash compensation deferred into stock
units, the annual equity awards, and the dividend equivalents granted to
non-employee Directors that are credited in the form of additional deferred
stock units, are fully vested, and payable in a single one-time payment of whole
shares (rounded to the nearest whole share) within sixty days following
separation from Board service unless the Director elected to defer distribution
to another date.
The Company reimburses non-employee Directors for reasonable expenses incurred
in attending Board and Committee meetings. No person who serves on both the
Company’s Board and on the Board of its subsidiary, Consolidated Edison Company
of New York, Inc., and corresponding Committees, is paid additional compensation
for concurrent service. Directors who are employees of the Company or its
subsidiaries do not receive retainers or annual equity awards of deferred stock
units for their service on the Board.
Members of the Board are also eligible to participate in the Company’s Stock
Purchase Plan (“Stock Purchase Plan”).
Copies of the LTIP and the Company’s Stock Purchase Plan, and amendments
thereto, have been (or, as to amendments that may be adopted after the date of
this description, will be) included as exhibits to the Company’s Annual Report
on Form 10-K or Quarterly Reports on Form 10-Q.




